Citation Nr: 0902850	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain with degenerative disc disease, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Milwaukee in April 2007 to present 
testimony on the issue on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.  In February 2008, the Board remanded 
the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher rating for his service-
connected low back disability.  His last VA disability 
examination was in December 2004.  In December 2008, his 
representative submitted a written brief on his behalf, 
requesting that he be afforded an additional disability 
examination, arguing that the evidence had gone stale.  The 
representative also pointed out that the veteran's back 
disability has a neurological component which has not been 
fully examined.  

Based on these arguments and the evidence of record, a 
contemporaneous and thorough VA examination is required to 
assess the current severity of the veteran's disability.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Furthermore, as the veteran appears to 
receive regular medical treatment through the VA healthcare 
system, any outstanding treatment records must be obtained 
prior to readjudication. 

As a final matter, during the course of his hearing before 
the undersigned, the veteran raised the issue of his back 
disability preventing him from working.  As such, upon 
readjudication, the issue of whether an extraschedular rating 
is warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) must be considered. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain VA outpatient clinical records 
from April 2007 forward.  

2.  Schedule the veteran for a VA spine 
examination to determine the current 
severity of his service-connected 
mechanical low back pain with degenerative 
disc disease.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  The examiner must fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in the low back.  To the extent possible, 
the examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should also identify any objective 
neurological symptoms that are associated 
with the degenerative joint disease of the 
low back and express an opinion as to 
their severity.  If bed rest has been 
prescribed, it should be noted.  

3.  Thereafter, readjudicate the issue on 
appeal, to include whether an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008) is warranted.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




